10/14/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0316

                                         DA 20-0316
                                      _________________

THREE BLIND MICE,

            Plaintiff and Appellee,

      v.

LARRY W. PRICE, JR.,                                               ORDER

            Defendant and Appellee,

P&H TRUCKING, LLC and MY COMPANY, LLC,

            Intervenors and Appellants.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Rod Souza, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 14 2020